Citation Nr: 1430077	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-15 567	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II  (Attorney)


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from September 1945 to December 1946.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from a September 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

None of the appellant's service medical treatment records are of record.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In April 2010, the RO made a formal finding of the unavailability of the Veteran's service records.  This determination was based on information from the National Personnel Records Center (NPRC) that the appellant's service records were fire-related.  

In August 2011, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in September 2011; the case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the Veteran's claims.  The electronic file does not currently contain evidence pertinent to the Veteran's claims; it does contain the supplemental statement of the case (SSOC) issued in March 2014.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.

2.  The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to in-service noise exposure from small arms fire, machine gun fire, hand grenades and mortar fire.  He has reported that he initially noted problems with hearing loss while he was in service (1945) and shortly after service.  The Veteran provided similar testimony at his August 2011 Board videoconference hearing.

The Veteran's Honorable Discharge report indicates that his occupational specialty was listed as a rifle instructor.  

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC). 

Post-service private and VA treatment records show treatment for bilateral hearing loss and for tinnitus on multiple occasions.  For example, a June 2009 audiological evaluation report from Anderson Audiology indicated test results that were indicative of bilateral hearing loss under 38 C.F.R. § 3.385. 

An August 2010 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that his chief complaint was that he could not understand some words and tones.  He stated that he also had problems with ringing in the ears, as well as understanding speech clearly, especially when several people were talking.  It was noted that the Veteran served on active duty in the Army from September 1945 to December 1946, and that he did not have combat service.  The Veteran reported that his hearing was within normal limits when he entered service to the best of his knowledge.  He stated that he first noticed hearing loss approximately ten to twelve years earlier.

The Veteran reported that he was exposed to noise from light weapons as an instructor while in the military.  He stated that, as a civilian, he performed general factory work for thirty years and that he wore hearing protection devices when needed.  He indicated that he had a history of hunting, but not to a great extent.  It was noted that the Veteran reported that he had tinnitus.  The Veteran stated that he had a slight ringing constantly, with occasional flare-ups in loudness on occasion.  He indicated that his tinnitus began about six or eight years earlier. 

The examiner reported test results that were indicative of bilateral hearing loss disability under 38 C.F.R. § 3.385.  The diagnoses were moderate low frequency sensorineural hearing loss dropping to profound sensorineural hearing loss from 4000 to 8000 Hertz , bilaterally, with fair word recognition scores, bilaterally, and tinnitus.  The examiner indicated that the Veteran's current tinnitus "[was] as likely as not a symptom associated with the current hearing loss."  The examiner indicated that the Veteran served on active duty in the Army for sixteen months with no combat experience and that there were no service treatment records to review.  The examiner stated that by the Veteran's reported history, he did not notice hearing loss or tinnitus until more than fifty years after his period of service.  The examiner reported that the Veteran's civilian employment also included noise exposure throughout his life and that the Veteran had some history of hunting.  The examiner stated that "since hearing loss due to noise [occurred] at the time of the exposure and not subsequently, it [was] less likely as not that [the Veteran's] current hearing loss and tinnitus were caused by his sixteen months of active duty service." 

The Board notes that the VA examiner did not specifically address the Veteran's report of bilateral hearing loss and tinnitus since 1949.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, the Board notes that at a subsequent August 2011 Board hearing, the Veteran specifically testified that he essentially had suffered from bilateral hearing loss and tinnitus since approximately 1949.  The Veteran also indicated that he did not have a lot of noise exposure in his civilian occupations after his period of service. 

The Board observes that the VA examiner, pursuant to the August 2010 VA audiological examination, appears to have based her opinions, at least in part, on the Veteran's report of noise exposure throughout his life in his civilian employment.  The Board notes, however, that at the August 2011 Board hearing, the Veteran specifically indicated that he did not have a lot of noise exposure in his civilian occupations.  Further, a July 2011 statement from a private nurse was not of record at the time of the August 2010 VA audiological examination. 

A July 2011 statement from a private nurse reported that a review of the Veteran's medical records indicated that there were two opinions of record stating that the Veteran had hearing loss significant enough to require hearing aids.  It was noted that VA treatment records indicated that the Veteran had sensorineural hearing loss.  The private nurse reported that sensorineural hearing loss could be due to exposure to loud noise over 85 decibels and that small arms fire is between 120 to 150 decibels.  The private nurse remarked that sensorineural hearing loss occurred when the cochlea or tiny hair cells in the ear were badly damaged and that symptoms of hearing loss might include ringing sounds in the ears.  It was noted that sensorineural hearing loss was not reversible and that it generally resulted in permanent hair cell damage.  The private nurse opined that it was more likely than not the Veteran's bilateral hearing loss and tinnitus were secondary to his noise exposure as a small arms instructor during service. 

The Veteran was afforded another VA examination in December 2011; the examiner reviewed the claims file.  The audiometric testing results met the standard set in 38 C.F.R. § 3.385.  The examiner stated that tinnitus is associated with hearing loss and opined that the Veteran's bilateral hearing loss was less likely than not associated with service because the Veteran reported hearing loss as of 1949; because he did not have combat experience; and because he had civilian noise exposure post-service.

The evidence unfavorable to the claim for service connection in this case consists of the more than 60 years between service and clinical documentation of hearing loss; the August 2010 VA audiology opinion; and the December 2011 VA audiology opinion.

As to the VA audiology opinions, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Here, neither VA audiological examiner rendered a specific opinion that the Veteran's current hearing loss was not related to any aspect of his military service.  In particular, each examiner cited to the Veteran's lack of combat experience but failed to address his year as a firearms instructor.  Thus, the VA audiology opinions are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  The appellant has described his exposure to noise in service - in particular that he was around weapon fire noise because of his documented duties as a rifle instructor.  

Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Turning to the tinnitus claim, the Veteran has stated that he had first noticed the ringing in his ears after service, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.  

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  This was also stated in the October 2010 and December 2011 reports of the VA examining audiologists.  

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from service-connected bilateral sensorineural hearing loss, as well as from tinnitus, and that he served as a rifle instructor while he was on active duty.  Based on the Veteran's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


